548 So. 2d 1191 (1989)
Vincent James FASANO, Appellant,
v.
STATE of Florida, Appellee.
No. 88-1840.
District Court of Appeal of Florida, Fourth District.
September 27, 1989.
*1192 Arthur Massey and Arthur Tifford, Miami, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Patricia G. Lampert, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
At oral argument we requested a supplement to the record to include the closing argument of counsel. Appellant claimed that the co-representation of himself and his codefendant brother by trial counsel deprived him of effective counsel. Although ineffectiveness claims generally may not be raised on direct appeal, where the facts giving rise to the claim of conflict of interest or prejudice to the defendant are apparent on the face of the record, they may be considered. Gordon v. State, 469 So. 2d 795, 797 (Fla. 4th DCA 1985). Having read the transcript and the supplement provided, we cannot conclude that appellant presented such a conflict on the face of the record, especially where he concedes he did not object to the corepresentation, and both brothers were acquitted of the three crimes with which they were both charged.
Finding no error in the trial court's denial of appellant's motion for judgment of acquittal on the marijuana possession charge and harmless error in the admission of irrelevant evidence, we affirm the conviction and sentence.
WALDEN, GUNTHER and WARNER, JJ., concur.